        Case 4:18-cv-00522-BLW Document 74 Filed 03/31/21 Page 1 of 5




James H. Kaster (MN #53946)
Lucas J. Kaster (MN #396251)
NICHOLS KASTER, PLLP
80 South Eighth Street
4700 IDS Center
Minneapolis, MN 55402
Telephone: (612) 256-3200
Fax: (612) 338-4878
kaster@nka.com
lkaster@nka.com

Erika Birch (Bar No. 7831)
T. Guy Hallam Jr. (Bar No. 6101)
STRINDBERG & SCHOLNICK, LLC
1516 West Hays Street
Boise, ID 83702
Telephone: (208) 336-1788
Fax: (208) 287-3708
erika@idahojobjustice.com
guy@idahojobjustice.com

ATTORNEYS FOR PLAINTIFF




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO



  THOMAS CAMPBELL,
                                          Case No. 4:18-CV-00522-BLW
                      Plaintiff,

  vs.                                     PLAINTIFF’S RESPONSE TO
                                          DEFENDANT’S TRIAL BRIEF
  UNION PACIFIC RAILROAD CO.,

                      Defendant.




                                      1
            Case 4:18-cv-00522-BLW Document 74 Filed 03/31/21 Page 2 of 5




       Plaintiff Thomas Campbell (“Plaintiff”) submits the following response to Defendant’s

Trial Brief (ECF No. 50). 1

       I.       THE NINTH CIRCUIT IS CLEAR: EMPLOYERS MUST PROVE MORE
                THAN REASONABLE RELIANCE TO PROVE ITS DIRECT THREAT
                DEFENSE

       As anticipated, Defendant argued in its trial brief that to prove its direct threat affirmative

defense, Defendant need only show that it relied “on the determinations made by its medical

professionals” and that its “reliance [was] reasonable and in good faith.” (ECF No. 56). In support,

Defendant cites to non-binding precedent from other Circuits.

        But the Ninth Circuit already answered this question. In Echazabal v. Chevron USA, Inc.,

336 F.3d 1023 (9th Cir. 2003), the Ninth Circuit unequivocally rejected the argument that an

employer satisfies the direct threat standard “by relying on the facially proper opinions of

competent physicians.” Id. at 1027 (internal quotations omitted). The Ninth Circuit stated that the

employer’s argument was “an erroneous interpretation of the governing standard.” Id. at 1028

(emphasis added). Accordingly, Defendant’s argument should be rejected in its entirety.

       II.      DEFENDANT’S OFFER OF REINSTATEMENT DURING SETTLEMENT
                NEGOTIATIONS IS INADMISSIBLE

       In its trial brief, Defendant argued that “Campbell has failed to mitigate his damages by his

rejection of Union Pacific’s offer of reinstatement to the Carman position (in Elko, Nevada), which

would have paid Campbell $33.54 per hour.

       The only offer of reinstatement by Defendant occurred during settlement discussions

between the parties. Ironically, at the time, it was Defendant who noted that the offer was




1
 Several issues raised in Defendant’s Trial Brief are addressed in Plaintiff’s Motions in Limine
and Responses to Defendant’s Motion in Limine. For the sake of brevity, those arguments are not
repeated here.
                                                 2
         Case 4:18-cv-00522-BLW Document 74 Filed 03/31/21 Page 3 of 5




inadmissible under Fed. R. Evid. 408. Now Defendant attempts to admit the very same evidence.

But Rule 408 is clear: settlement offers and discussions are “not admissible to prove or disprove

the validity or amount of a disputed claim or to impeach by a prior inconsistent statement or a

contradiction.” As such, any evidence or inference by Defendant that Plaintiff was offered but

refused reinstatement should be excluded.

       III.    DEFENDANT HAS NO ADMISSIBLE EVIDENCE OR TESTIMONY TO
               SUPPORT ITS CONTENTION THAT PLAINTIFF IS UNDEREMPLOYED

       In its trial brief, Defendant argues for the very first time that Plaintiff is underemployed,

and thus has failed to mitigate his damages. (ECF No. 56 at 13) (“Second, Campbell also appears

to be underemployed for his skill set . . . .”). Defendant produced no evidence during discovery

about potential jobs that are available to Plaintiff that he did not accept, or any other evidence in

support of its new position that Plaintiff is underemployed. Moreover, Defendant has disclosed no

vocational expert in supports of its contention.

       Defendant bears the burden to prove that Plaintiff failed to mitigate his damages. Odima v.

Westin Tucson Hotel, 53 F.3d 1484, 1497 (9th Cir. 1995). To satisfy this burden, Defendant must

show “that, based on undisputed facts in the record, during the time in question there were

substantially equivalent jobs available, which [Plaintiff] could have obtained, and that [Plaintiff]

failed to use reasonable diligence in seeking one.” Id. (emphasis in original). Defendant must also

prove the amount by which damages would have been mitigated. Ninth Circuit Pattern Jury

Instructions, 5.3 (2017 edition, last updated Dec. 2020) (emphasis added).

       Other than Defendant’s inadmissible settlement offer, Defendant has zero admissible

evidence to support its contention. For this reason, it is expected that Defendant will attempt to

elicit testimony from unqualified witnesses about potential job opportunities available to Plaintiff.

Not only are Defendant’s unqualified in this area, but no information was ever disclosed to Plaintiff

                                                   3
         Case 4:18-cv-00522-BLW Document 74 Filed 03/31/21 Page 4 of 5




about these suspected job opportunities. As such, any evidence or argument by Defendant that

Plaintiff is underemployed should be excluded.

       IV.     PROOF OF EMOTIONAL DISTRESS DAMAGES DOES NOT REQUIRE
               EXPERT TESTIMONY

       Defendant argues in its trial brief that Plaintiff is unable to sustain a verdict for emotional

distress damages because Plaintiff has “not disclosed a counselor, doctor or any other qualified

medical professional to opine on emotional distress . . . .” (ECF No. 56 at 17). The Ninth Circuit

is clear, however: “[t]he law does not require expert testimony to establish damages . . . .” DSPT

Int'l, Inc. v. Nahum, 624 F.3d 1213, 1223 (9th Cir. 2010) (upholding $150,000 damage award

without expert testimony). As such, Plaintiff can support his emotional distress claim with lay

testimony and Defendant’s position is without merit.

DATED this 31st day of March, 2021.                   NICHOLS KASTER PLLP

                                                      s/James H. Kaster
                                                      James H. Kaster (MN #53946)
                                                      kaster@nka.com
                                                      Lucas J. Kaster (MN #396251)
                                                      lkaster@nka.com
                                                      80 South Eighth Street
                                                      4700 IDS Center
                                                      Minneapolis, MN 55402
                                                      Telephone: (612) 256-3200
                                                      Fax: (612) 338-4878

                                                      STRINDBERG & SCHOLNICK, LLC

                                                      Erika Birch (Bar No. 7831)
                                                      erika@idahojobjustice.com
                                                      T. Guy Hallam Jr. (Bar No. 6101)
                                                      guy@idahojobjustice.com
                                                      1516 West Hays Street
                                                      Boise, ID 83702
                                                      Telephone: (208) 336-1788
                                                      Fax: (208) 287-3708

                                                      ATTORNEYS FOR PLAINTIFF

                                                 4
         Case 4:18-cv-00522-BLW Document 74 Filed 03/31/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 31st day of March, 2021 I filed the foregoing document

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Debora Kristensen Grasham - dkk@givenspursley.com

       Kersti H. Kennedy - KerstiKennedy@GivensPursley.com

       Scott P. Moore – spmoore@bairdholm.com

       AND I FURTHER CERTIFY that on such date I served the foregoing on the following

non-CM/ECF Registered Participants in the manner indicated:

       NONE.


                                                     s/James H. Kaster
                                                     James H. Kaster




                                                5
